NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KENNETH L. YOUNG,
C'laimant-Appellant,
V. -
ERIC K. SHINSEKI, SECRETARY OF VE'I`ERANS
AFFAIRS, '
Respondent-Appellee.
2010-7058
Appeal from the United States Court of Appeals for
Veterans Clairns in case no. 09-3216, Judge Frank Q.
Nebeker.
ON MOTION
Before SCHALL, Circuit Judge.
0 R D E R
We treat Kenneth L. Young’s letter dated 1\/lay 10,
2010 as a motion for reconsideration of the court's Apri1
30, 2010 order granting the Secretary of Veterans Affairs’
motion to stay all proceedings pending the Suprerne
Court’s final disposition of Henderson. v. Shinseki, 589
F.3d 1201 (Fed. Cir. 2009).

YOUNG V. DVA
Upon consideration thereof,
IT 1S ORDERED THAT!
The motion is denied.
0CT 2 8 2010
Date
cc: Kenneth L. Young
JOSeph A. Pix1ey, Esq.
s20
2
FoR THE CoURT
/s/ J an Horba1y
J an Horba1y
C1erk
va cgu§£0'i'§PPsA:.s ron
rn F mr macon
0CT 2 8 2010
JAN HORBALY
CLERK